Citation Nr: 0704118	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  02-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel






INTRODUCTION

The veteran served in the Army National Guard, to include 
periods of active duty for training (ACDUTRA) from March 3, 
1994 to July 29, 1994; June 1, 1996 to June 15, 1996; and 
from June 12, 1999 to June 26, 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board notes that review of the claims folder has revealed 
an additional issue raised by the veteran but not yet 
adjudicated by the RO.  Specifically, the Board construes a 
statement in a July 2005 correspondence to the veteran's 
representative as a claim for service connection for a sinus 
and allergy condition.  This issue is referred to the RO for 
the appropriate action.   

The case returns to the Board following remands to the RO in 
July 2004 and April 2006.  


FINDING OF FACT

Current examination reveals left ankle dorsiflexion to 10 
degrees and plantar flexion to 35 degrees, and evidence of 
additional limitation of function due to pain, fatigue, 
weakness, and lack of endurance on prolonged use; more than 
moderate limitation of motion of the ankle is not 
demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of left ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
 
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened 


movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997);  see 38 C.F.R. § 4.59 (considerations 
when rating disability from arthritis); see also 38 C.F.R. § 
4.45(f) (for the purpose of rating disability from arthritis, 
the knees and ankles are considered major joints, and the 
lumbar vertebrae are considered a group of minor joints).

A case may be referred to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1), if there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 6-96.

Here, the February 2002 rating decision granted service 
connection for residuals of a left ankle sprain, rated as 10 
percent disabling under Code 5271, limited motion of the 
ankle.  38 C.F.R. § 4.71a.  Under Code 5271, a 10 percent 
evaluation is assigned when there is moderate limitation of 
ankle motion.  See 38 C.F.R. § 4.31.  A maximum evaluation of 
20 percent is assigned when there is marked limitation of 
ankle motion.  See 38 C.F.R. § 4.71, Plate II (normal range 
of motion for the ankle is 0 to 20 degrees dorsiflexion and 0 
to 45 degrees plantar flexion).  A 20 percent rating is also 
warranted for ankylosis of the ankle in less than 30 degrees 
of plantar flexion.  Code 5270.  The Board notes that there 
is no evidence of ankylosis of the ankle to warrant 
application of Code 5270.  See Butts v. Brown, 5 Vet. App. 
532 (1993).   

During the April 2005 VA examination, the veteran complained 
of pain in the left ankle that was slowly getting worse, 
although his pain did not radiate up his leg.  He wears an 
ankle brace to work everyday, uses a cane periodically, and 
has custom-molded arch inserts to compensate for pes planus.  
There was no indication of instability.  Examination revealed 
dorsiflexion from 0 to 10 degrees and plantar flexion from 0 
to 40 degrees on the left.  The veteran had intact Chopart 
motion and 


subtalar motion with minimal pain.  There was no lesion on 
the skin, but there was minimal swelling around the left 
ankle as well as some tenderness to palpation along the 
medial malleolus.  X-rays revealed moderate arthritis of the 
left ankle with narrowing if the joint space and medial 
osteophytes.  Bilateral feet X-rays were unremarkable with no 
bony abnormality.  

During the June 2006 VA examination, the veteran described 
tenderness throughout his left ankle from the lateral side, 
across the front, and over to the medial side.  The veteran 
did not claim any discomfort on motion.  The veteran still 
used a cane, but the VA examiner noted that he walked with a 
normal gait without it.  The veteran could also heel and toe 
walk.  Examination revealed active dorsiflexion from 0 to 10 
degrees, plantar flexion from 0 to 35 degrees, inversion left 
up to 15 degrees, inversion right up to 20 degrees, eversion 
left up to 5 degrees, and eversion right up to 10 degrees.  
The left ankle was noted to be swollen to a mild degree, 
which was barely visible and slightly warm.  Neurologically, 
motor strength, pulses, sensation, and reflexes were found to 
be normal.  There was no evidence of ankylosis and there were 
no objective signs of weakness or instability.  

X-rays reviewed at the June 2006 VA examination revealed 
degenerative arthritis of the anterior portion of the ankle 
with a loose bone fragment, osteoporosis in the talus, and 
spurring and sclerosis on the distal tibia medially ad the 
talus as it abuts the tibia.  There was normal alignment.  

The veteran's subjective complaints of pain, weakness, and 
fatigability in his left ankle cause him to miss two days per 
week at his place of employment, where he works as a mail 
carrier.  The June 2006 VA examiner concluded that the 
veteran's increased fatigability is due to his left ankle 
arthritis more so than his pes planus.  The examiner further 
opined that the veteran would have painful or weakened 
movement, excess fatigability, and/or incoordination in the 
left ankle with prolonged periods of time on his feet; 
however, he also indicated that the exact amount would be 
speculative.  

Considering the current range of motion findings in 
conjunction with functional loss, the Board finds that the 
evidence does not support a rating in excess of 10 percent 
for the left ankle disability.  As noted above normal motion 
of the ankle is from 20 degrees of dorsiflexion to 45 degrees 
of plantar flexion, which amounts to a total of 65 degrees of 
motion.  On the latest examination, the veteran has 10 
degrees of dorsiflexion and 35 degrees of plantar flexion 
which is 45 degrees of total motion.  He is only lacking 20 
degrees of motion out of 65 degrees which means that motion 
is restricted by less than a third.  This does not suggest a 
finding of marked motion loss even when functional impairment 
is factored into the equation.  38 C.F.R. §§ 4.3, 4.7.

Moreover, the Board finds no reason to refer the case for 
extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  
There is no evidence or allegation of frequent 
hospitalizations or extensive treatment being required.  In 
addition, while the veteran has referred to losing two days 
of work per week from his job as a result of the left ankle, 
the objective findings simply do not show such disability as 
to support an extraschedular evaluation.  


The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 


expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of letters dated in August 2002, March 2004, July 2004 and 
May 2006.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The May 
2006 letter discussed the laws pertaining to disability 
ratings and effective dates.  In any event, because the 
instant decision denies the veteran's claims, no higher 
rating or effective date will be assigned.  As such, there is 
no prejudice to the veteran. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also affiliated with 
the claims file are reports of VA post service treatment and 
examination.  Furthermore, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his 


claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.


ORDER

A rating in excess of 10 percent for residuals of a left 
ankle sprain is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


